UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7080


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RAJUL RUHBAYAN, a/k/a Creme, a/k/a James Vernon Wood, a/k/a James
Vernette Johnson, a/k/a Kreem, a/k/a Day-Ja, a/k/a Deja, a/k/a Amir Ruhbayan,
a/k/a Jibra’el Ruh’alamin, a/k/a Jibrael Ruhalamin,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Rebecca Beach Smith, Senior District Judge. (2:02-cr-00029-RBS-FBS-1)


Submitted: December 17, 2020                                Decided: December 23, 2020


Before KING and NIEMEYER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rajul Ruhbayan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rajul Ruhbayan appeals the district court’s order denying his motions for a

reduction in sentence and for appointment of counsel. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district court.

United States v. Ruhbayan, No. 2:02-cr-00029-RBS-FBS-1 (E.D. Va. Jan. 10, 2020). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 AFFIRMED




                                              2